DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dilhan et al. (FR Pub No. 2,975,080).  
Regarding claim 1


Regarding claim 22
	Dilhan teaches a space vehicle element configured to be demised during re-entry of a space vehicle into the atmosphere, the space vehicle element comprising: (See paragraphs 0001-0002) a heat generating part comprising a pyrotechnic composition for providing additional heat during re-entry of the space vehicle into the atmosphere by an exothermic reaction of the pyrotechnic composition, (See paragraphs 0005 & 0012) for expediting the demise of the space vehicle element by the additional heat provided by the heat generating part, the pyrotechnic composition comprising metal powder, (See paragraphs 0001-0002, 0005, & 0012) wherein the heat generating part is at least partially integrated within the space or at least partially surrounds a portion of the space vehicle element, (See paragraphs 0001 & 0005) and wherein the heat generating part is a first heat generating part, the space vehicle element further comprising a second heat generating part, (See paragraphs 0006-0007 & 0010) the second heat generating part comprising a second pyrotechnic composition for providing additional heat during re-entry of the space vehicle into the atmosphere by an exothermic reaction of the second pyrotechnic composition, the second pyrotechnic composition comprising metal powder.  (See paragraphs 0001-0002, 0005-0007, 0010, & 0012)  

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Monogarov et al. (RU Pub No. 2,637,007 C1).  
Regarding claim 1
	Monogarov teaches a space vehicle element configured to be demised during re-entry of a space vehicle into the atmosphere, (See abstract, substance 1st paragraph) the space vehicle element comprising: a heat generating part comprising a pyrotechnic composition (See paragraphs 0012-0013 & 0015) for providing additional heat during re-entry of the space vehicle into the atmosphere by an exothermic reaction of the pyrotechnic composition, (See paragraphs 0021 & 0029) for expediting the demise of the space vehicle element by the additional heat provided by the heat generating part, the pyrotechnic composition comprising metal powder; (See paragraphs 0012-0013, 0015, 0021, & 0029) wherein the heat generating part is at least partially integrated within the space vehicle element or at least partially surrounds a portion of the space vehicle element; (See abstract 1st paragraph & paragraphs 0012 & 0029) and wherein the pyrotechnic composition is ignited by a thermal flux created by atmospheric friction during re-entry of the space vehicle into the atmosphere.  (See paragraphs 0021 & 0029)  

Allowable Subject Matter
Claims 18-21 are allowed.  
Claims 2-9 & 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 18, 
The prior art does not disclose or suggest the claimed “wherein the fuse is thermally coupled to the heat generating part, and the fuse is activated by a thermal flux created by atmospheric friction during re-entry of the space vehicle into the atmosphere” in combination with the remaining claim elements as set forth in claim 18.  
Regarding claim 2, 
The prior art does not disclose or suggest the claimed “wherein the heat generating part is arranged in a recess or cavity provided in the space vehicle element” in combination with the remaining claim elements as set forth in claim 2.  
Regarding claim 3, 
The prior art does not disclose or suggest the claimed “wherein the heat generating part is arranged in contact with a connecting section between a first part of the space vehicle 
Regarding claim 8, 
The prior art does not disclose or suggest the claimed “wherein the heat generating part is arranged in a vicinity of a structural connection between the space vehicle element and the space vehicle, such that severing the structural connection during re-entry of the space vehicle into the atmosphere is expedited by the additional heat provided by the heat 3Application No. 16/526,489 Reply to Office Action Dated August 20, 2021 and the Advisory Action dated December 10, 2021 generating part” in combination with the remaining claim elements as set forth in claim 8.  
Regarding claim 9, 
The prior art does not disclose or suggest the claimed “wherein the heat generating part is a first heat generating part, the space vehicle element further comprising a second heat generating part, for expediting the demise of the space vehicle element by the additional heat provided by the second heat generating part, the second pyrotechnic composition comprising metal powder, wherein the first and second heat generating parts are configured such that the exothermic reactions of their respective first and second pyrotechnic composition are activated in a predetermined sequence and/or with predetermined relative timing” in combination with the remaining claim elements as set forth in claim 9.  
Regarding claim 11, 
The prior art does not disclose or suggest the claimed “wherein the fuse is thermally coupled to the heat generating part, and wherein the fuse is activated by the thermal flux 
Regarding claim 15, 
The prior art does not disclose or suggest the claimed “wherein the reaction wheel comprises a ball bearing assembly; and wherein the heat generating part is arranged along a center of the ball bearing assembly” in combination with the remaining claim elements as set forth in claim 15.  
Regarding claim 16, 
The prior art does not disclose or suggest the claimed “wherein the heat generating part is arranged in a rotor shaft of the solar array drive mechanism or between stiffening ribs of a structural component of the solar array drive mechanism” in combination with the remaining claim elements as set forth in claim 16.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Temporelli et al. (FR Pub No. 3,015,437) listed in Search Report of Priority Case, teaches away from using pyrotechnic or chemical systems.  The references Dilhan .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.